Title: Appropriation for Operating the Federal Government, [2 December] 1791
From: Madison, James
To: 


[2 December 1791]

   
   In Committee of the Whole, Parker of the Virginia delegation requested an examination of the increased expenses, as the proposed appropriation was nearly double that of the previous year. A general debate followed.


Mr. Madison considered the present a good opportunity to determine how far the House could go into an examination of the accounts of public officers. It was true that the Representatives of the people were the guardians of the public money, and consequently it was their duty to satisfy themselves as far as possible of the sources from which money flowed into the treasury—how that money was applied—under what authority, and to enquire at different times what balance actually remained in the treasury. This he conceived could best be done by appointing a committee periodically to examine the books of the Treasurer, see what balance appeared on the face of them, and enquire whether that balance was really in the treasury.
He mentioned the practice of the former Congress to appoint 4 committees to inspect the operations of the four departments under them. These departments, he observed, however, now belonged more to the executive; but still as the representatives were by the constitution made the guardians of the public money, they had a right and it was their duty to inspect the operations of the treasury department. This right could not be conveniently exercised, in his opinion, by the whole body, but should by a detachment from it who would report the necessary information. This mode of proceeding was usual, he instanced the practice of the British House of Commons and of several state legislatures. Even if these enquiries procured no more information than was obtained by means of reports from the different officers of government, yet being made by the immediate representatives of the people they would give more satisfaction. So far as it was usual to ascertain the real balance in the treasury, so far these periodical committees would be of the first utility. A question arose whether the progress of the bill before the committee should be stopped to make those enquiries, or whether it should be suffered to go on, on the supposition that all was right. He wished the proper regulations on this subject settled, as standing regulations, and to be adopted before any idea of their necessity should arise from suspicious circumstances.
